


Exhibit 10.3




THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED
EXCEPT IN COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY
TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT
OF A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.




_______________________________




WARRANT TO PURCHASE STOCK




No. W-62

November 15, 2011




Void After November 15, 2021




This Certifies That, for value received, BOCO Investments, LLC, whose address is
262 E. Mountain Avenue, Fort Collins, CO 80524, or its assigns (the “Holder”),
is entitled to subscribe for and purchase at the Exercise Price (defined below)
from WestMountain Index Advisor, Inc., a Colorado corporation with its principal
office at 2186 S. Holly Street, Suite 104, Denver, CO 80222 (the “Company”),
Exercise Shares (as defined below).  




1.         Definitions. Capitalized terms used but not defined in this warrant
(the “Warrant”)  shall have the meanings set forth in the Secured Convertible
Promissory Note issued by the Company to Holder on the date hereof (the “Note”).
 As used herein, the following terms shall have the following respective
meanings:




(a)       “Exercise Period” shall mean the period commencing with the issue date
of this Warrant and ending ten (10) years later, unless sooner terminated as
provided below.




(b)       “Exercise Price” shall mean $4.00 per share, subject to adjustment
pursuant to Section 5 below.




(c)       “Exercise Shares” shall mean Two Hundred Thousand (200,000) shares of
the Company’s Common Stock issuable upon exercise of this Warrant, subject to
adjustment pursuant to the terms herein, including but not limited to adjustment
pursuant to Section 5 below.




2.         Method of Exercise of Warrant.




2.1       The rights represented by this Warrant may be exercised in whole or in
part at any time during the Exercise Period, by delivery of the following to the
Company at its address set forth above (or at such other address as it may
designate by notice in writing to the Holder):




(a)       An executed Notice of Exercise in the form attached hereto;




(b)       Payment of the Exercise Price either (i) in cash or by check, or (ii)
by cancellation of indebtedness, as applicable; and




(c)       This Warrant.




1

--------------------------------------------------------------------------------




Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or persons affiliated with the Holder, if the Holder so designates, shall
be issued and delivered to the Holder within a reasonable time after the rights
represented by this Warrant shall have been so exercised. In the event that this
Warrant is being exercised for less than all of the then-current number of
Exercise Shares purchasable hereunder, the Company shall, concurrently with the
issuance by the Company of the number of Exercise Shares for which this Warrant
is then being exercised, issue a new Warrant exercisable for the remaining
number of Exercise Shares purchasable hereunder.




The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.




3.         Covenants of the Company.




3.1       Covenants as to Exercise Shares.  The Company covenants and agrees
that all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof.  The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of its capital stock to provide for the exercise of the rights
represented by this Warrant.  If at any time during the Exercise Period the
number of authorized but unissued shares of Common Stock shall not be sufficient
to permit exercise of this Warrant, the Company will take such corporate action
as may, in the opinion of its counsel, be necessary to increase its authorized
but unissued shares of Common Stock to such number of shares as shall be
sufficient for such purposes.




3.2       Notices of Record Date.  In the event of any taking by the Company of
a record of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend (other
than a cash dividend which is the same as cash dividends paid in previous
quarters) or other distribution, the Company shall mail to the Holder, at least
ten (10) days prior to the date specified herein, a notice specifying the date
on which any such record is to be taken for the purpose of such dividend or
distribution.




4.         Adjustment of Exercise Price and Number of Exercise Shares.  In the
event of changes in the Exercise Shares by reason of stock dividends, splits,
recapitalizations, reclassifications, combinations or exchanges of shares,
separations, reorganizations, liquidations, or the like, the number and class of
Exercise Shares available under the Warrant in the aggregate and the Exercise
Price shall be correspondingly adjusted to give the Holder of the Warrant, on
exercise for the same aggregate Exercise Price, the total number, class, and
kind of shares as the Holder would have owned had the Warrant been exercised
prior to the event and had the Holder continued to hold such shares until after
the event requiring adjustment.  The form of this Warrant need not be changed
because of any adjustment in the number of Exercise Shares subject to this
Warrant.  When any adjustment is required to be made in the number or kind of
Exercise Shares purchasable upon exercise of this Warrant or in the Exercise
Price, the Company shall promptly notify Holder of such event and the number of
Exercise Shares or other securities or property thereafter purchasable upon
exercise of this Warrant.




2

--------------------------------------------------------------------------------




5.         Fractional Shares.  No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto.
 All Exercise Shares (including fractions) issuable upon exercise of this
Warrant may be aggregated for purposes of determining whether the exercise would
result in the issuance of any fractional share.  If, after aggregation, the
exercise would result in the issuance of a fractional share, the Company shall,
in lieu of issuance of any fractional share, pay the Holder otherwise entitled
to such fraction a sum in cash equal to the product resulting from multiplying
the then current fair market value of an Exercise Share by such fraction.




6.         No Shareholder Rights.  This Warrant in and of itself shall not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company.




7.         Transfer of Warrant.  Subject to applicable laws and the restriction
on transfer set forth on the first page of this Warrant, this Warrant and all
rights hereunder are transferable, by the Holder in person or by duly authorized
attorney, upon delivery of this Warrant and the form of assignment attached
hereto to any transferee designated by Holder.




8.         Lost, Stolen, Mutilated or Destroyed Warrant.  If this Warrant is
lost, stolen, mutilated or destroyed, the Company may, on such terms as to
indemnity or otherwise as it may reasonably impose (which shall, in the case of
a mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
 Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.




9.         Notices, etc.  All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given: (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed telex, electronic mail or
facsimile if sent during normal business hours of the recipient to the address
on file in the books and records of the Company, and if not, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, within the United
States, or (d) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt,
within the United States, or (e) upon actual delivery if mailed or otherwise
delivered in hard copy outside the Unites States.  All communications shall be
sent to the Company and to Holder at their respective addresses set forth above
or at such other address as the Company or Holder may designate by ten (10)
days’ advance written notice to the other parties hereto.




10.       Acceptance.  Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.




11.       Governing Law. This Warrant and all rights, obligations and
liabilities hereunder shall be governed by and construed under the laws of the
State of Colorado as applied to agreements among Colorado residents, made and to
be performed entirely within the State of Colorado without giving effect to
conflicts of laws principles. Venue for all actions arising out of this Warrant
shall be in the district court in and for Larimer County, Colorado.







[Remainder of Page Intentionally Left Blank]







3

--------------------------------------------------------------------------------




In Witness Whereof, the Company and the Holder have caused this Warrant to be
executed by its duly authorized officer as of the date first set forth above.




WestMountain Index Advisor, Inc.




By:  /s/ Gregory Schifrin

Name:  Gregory Schifrin

Title:  Chief Executive Officer







BOCO INVESTMENTS, LLC




By:  /s/ Joseph Zimlich

Name:  Joseph C. Zimlich

Title:  President of Managing Member




4

--------------------------------------------------------------------------------




NOTICE OF EXERCISE




TO:  WestMountain Index Advisor, Inc.

______________________________

______________________________




(1)       ¨       The undersigned hereby elects to purchase ________ shares of
the  Common Stock  of WestMountain Index Advisor, Inc. (the “Company”) pursuant
to the terms of the attached Warrant, and tenders herewith payment of the
exercise price in full, together with all applicable transfer taxes, if any.




¨       The undersigned hereby elects to purchase ________ shares of the  Common
Stock of WestMountain Index Advisor, Inc. (the “Company”) pursuant to the terms
of the net exercise provisions set forth in Section 2.2 of the attached Warrant,
and shall tender payment of all applicable transfer taxes, if any.




(2)       Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:




________________________

(Name)

________________________

________________________

(Address)







____________________________________

(Date)

____________________________________

(Signature)

____________________________________

(Print name)




5

--------------------------------------------------------------------------------




ASSIGNMENT FORM




(To assign the foregoing Warrant, execute this form and supply required
information.

Do not use this form to purchase shares.)




For Value Received, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to




Name:  ________________________________________________________________________

(Please Print)




Address:
 _______________________________________________________________________

(Please Print)




Dated:  __________, 20__




Holder’s

Signature:  _______________________________________




Holder’s

Address:  _________________________________________







NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever.  Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.




6

--------------------------------------------------------------------------------